In re:

Case 19-01803-LMI Doc2 Filed 11/05/19 Page1of19

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

Case No. 78-16314-LMI

LA CAPITAL DE LA FRUTA I, INC.,

 

Chapter 7
Debtor.
/
DREW M. DILLWORTH AS CHAPTER 7
TRUSTEE,
Plaintiff, Adv. Pro. No.

-VS-

BREMAN ASSETS LLC, a/d/a
BRECKE CORPORATION INTERNATIONAL,

Defendant.

AMENDED" COMPLAINT

COMES NOW, DREW M. DILLWORTH as Chapter 7 Trustee (hereinafter

“Trustee”) in the above-styled matter, and sues the Defendant, BREMAN ASSETS LLC,

a/d/a BRECKE CORPORATION INTERNATIONAL (hereinafter “Defendant’), and states

the following in support hereof:

1.

Debtor, La Capital de la Fruta |, Inc., filed a voluntary petition under
Chapter 7 of Title 11 of the United States Code on the 25" day of
May 2018.

The Plaintiff, Drew M. Dillworth as Chapter 7 Trustee (“Trustee”) of
the Bankruptcy Estate of La Capital de la Fruta |, Inc., is the duly-
appointed and permanent Chapter 7 Trustee of the Bankruptcy

 

' To correct case number caption.
10.

Case 19-01803-LMI Doc2 Filed 11/05/19 Page 2 of 19

This Court has jurisdiction over this matter, venue is proper in this
Court and all parties hereto are sui juris.

At all times material, Armando Aguilar (“Principal”) was the president
and sole owner of the Debtor.

Principal was also operating various other businesses at the same
time he operated the Debtor. These businesses were: El Rey Del
Sabor Inc. (“El Rey”); Armando Aguilar Inc. (“AAI”); USA American
Transport Inc. (“USAT”): and, Fritanga Y Raspaderia Nica II Y
Tortilleria Corp. (“Fritanga’).

Principal would, from time-to-time, pay his personal debts, acquire
personal property, and paying the business debts of El Rey, AAI,
USA and Fritanga from Debtor's bank accounts. However, none of
these payments or transfers benefited the Debtor.

Debtor was insolvent at all times material, as the Debtor: was not
paying its debts as they generally came due at the time of each of
the sued-upon Transfers herein; was involved in litigation as a
defendant; and, otherwise had liabilities which exceeded the true
value of its assets.

Prior to filing this lawsuit, the Trustee served a demand letter (See
Exhibit “B”) on the Defendant requesting evidence for the basis of
the sued upon Transfers herein, and said Defendant produced two
leases for two 2007 Kenworth T2000 Aero’s (“Tractors”). Whereas
the Debtor is not Lessee and for which Debtor received no benefit.
(See Exhibit “C”).

Debtor was a restaurant and had no need or use for the Tractors and
said Tractors were for the sole benefit of the Principal and not the
Debtor.

Debtor made the Transfers identified on Exhibit “A” hereto to
Defendant in exchange for no consideration to Debtor between
March 2015 through April 2016.
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 3of19

11. The records! of the Debtor do not reflect that the Debtor was ever
obligated to Defendant for any form of debt to Defendant.

12. All of the above referenced Transfers were not for the benefit of the
Debtor. .

COUNT | - FRAUDULENT TRANSFERS (Fla. Stat. Sec. 726.106(1))

13. Paragraphs 1 through 12 (and all subparts) are herein re-averred and
re-alleged.

14. The Transfers identified on Exhibit “A” hereto were paid from the
Debtors account and were property of the Debtor, and paid to
Defendant.

15. The above-referenced Transfers were transfers of property of the

Debtor, an interest in property of the Debtor, or an obligation
incurred by the Debtor, that were made or incurred within four years
before the date of the filing of the bankruptcy petition.
16. The Debtor received less than reasonably equivalent value in
exchange for such Transfers.
17. At the time of each of the Transfers, the Debtor had creditors whose
claims arose prior to the Transfers.
18. Debtor was insolvent at the time of the sued-upon Transfers, or
became insolvent at the time of the sued-upon Transfers.
19. The Trustee is entitled to recover the Transfers, or value thereof, plus
pre-judgment and post-judgment interest thereon.
WHEREFORE, the Trustee demands (pursuant to 11 U.S.C. Sec.’s 544,
550 and 551; and Fla. Stat. Ch. 726) judgment in his favor awarding him the recovery of
the Transfers, or value thereof, plus pre- and post-judgment interest, and such other relief

which this Court deems equitable and just.

COUNT II - FRAUDULENT TRANSFERS (Fla. Stat. Sec. 726.105(1)(b))

 

' Debtor did not provide records to the Trustee reflecting any basis for the transfers sued upon herein.
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 4of19

20. Paragraphs 1 through 12 (and all subparts) are herein re-averred

and re-alleged.

21. The Transfers identified on Exhibit “A” hereto were paid from the
Debior’s account and were property of the Debtor, and were paid to
Defendant.

22. The above-referenced Transfers were transfers of property of the

Debtor, an interest in property of the Debtor, or an obligation
incurred by the Debtor, that were made or incurred before the date
of the filing of the bankruptcy petition.

23. Claims of creditors of the Debtor arose prior to and after the

Transfers being made by the Debtor to Defendant. .

24. Each of the Transfers were made without the Debtor having
received reasonably equivalent value in exchange for said

Transfers, and the Debtor:

a. was engaged or was about to engage in a business or a
transaction for which the remaining assets of the Debtor were
unreasonably small in relation to the business or transaction;
or

b. intended to incur, or believed or reasonably should have
believed that they would incur, debts beyond their ability to
pay as said debts became due.

25. Debtor was insolvent at the time of the sued-upon Transfers, or
became insolvent at the time of the sued-upon Transfers.
26. The Trustee is entitled to recover the Transfers, or value thereof, plus
pre-judgment and post-judgment interest thereon.
WHEREFORE, the Trustee demands (pursuant to 11 U.S.C. Sec.’s 544,
550 and 551; and Fla. Stat. Ch. 726) judgment in his favor awarding him the
recovery of the Transfers, or value thereof, plus pre- and post-judgment interest,

and such other relief which this Court deems equitable and just

COUNT HI—UNJUST ENRICHMENT
AGAINST DEFENDANT RELATING TO THE TRANSFERS

4
Case 19-01803-LMI Doc2 Filed 11/05/19 Page5of19

af. Paragraphs 1 through 12 (and all subparts) are herein re-averred

and re-alleged.

28. Debtor made the transfers identified on Exhibit “A”

attached hereto in the amount of $42,775.22 to Defendant.
29. Debtor conferred a benefit on Defendant by virtue of the transfers.
30. Defendant voluntarily accepted and retained the benefit conferred,

which were the Transfers.

31. Debtor received nothing in return from Defendant for the Transfers
and otherwise no benefit (directly or indirectly).

32. The circumstances render Defendant's retention of the Transfers,
which was the benefit conferred on Defendant by Debtor,
inequitable unless Defendant pays the Trustee the value of the
Transfers.

33. Defendant was unjustly enriched by virtue of the transfers.

WHEREFORE, the Trustee respectfully requests the Court to enter a Judgment:

A) Granting money damages in the amount of the Transfers to Trustee, plus pre- and
post-judgment interest, and reasonable attorneys’ fees and expenses, to the extent
permissible by applicable law, to Trustee; and,

B) Granting such other and further relief as may be equitable and just.

| HEREBY CERTIFY that | am admitted to the Bar of the United States District Court for the
Southern District of Florida and | am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A).

Respectfuily submitted,

JAMES B. MILLER, P.A.
Trustee’s Counsel

19 West Flagler Street, Suite 416
Miami, Florida 33130

Telephone: (305) 374-0200
Facsimile: (305) 374-0250

iom@titie1law.com

By: Is/
JAMES B. MILLER, ESQ.
Fla. Bar No. 0009164
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 6 of 19

Exhibit “A”
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 7 of19

Breman Assets LLC

Oo cs Dw SB WMH

& bP wWW WWW WwW wwwr NM YN NN NR MR be bt pe pt fp be pe pp
he OO WO ON DU BWM BP OHO Own AU BPWH FP OM WAN DU BWM KS ©

 

Debit/Ck Date Amount Acct.
E/bit 4/29/2016 $321.81 9471
E/bit 4/29/2016 $350.61 9471
E/bit 4/19/2016 $321.81 9471
E/bit 4/19/2016 $350.61 9471
E/bit 4/12/2016 $321.81 9471
E/bit 4/12/2016 $350.61 9471
E/bit 4/5/2016 $321.81 9471
E/bit 4/5/2016 $350.61 9471
E/bit 3/29/2016 $321.81 9471
E/bit 3/29/2016 5350.61 9471
E/bit 3/22/2016 $321.81 9471
E/bit 3/22/2016 §350.61 9471
E/bit 3/15/2016 $321.81 9471
E/bit 3/15/2016 5350.61 9471
E/bit 3/9/2016 5321.81 9471
E/bit 3/9/2016 $350.61 9471
E/bit 3/4/2016 $50.00 9471
E/bit 3/4/2016 550.00 9471
E/bit 3/4/2016 $321.81 9471
E/bit 3/4/2016 $350.61 9471
E/bit 3/4/2016 $350.61 9471
E/bit 3/2/2016 $321.81 9471
E/bit 3/2/2016 $350.61 9471
E/bit 3/2/2016 $350.61 9471
E/bit 2/23/2016 $321.81 9471
E/bit 2/23/2016 $350.61 9471
E/bit 2/22/2016 $321.81 9471
E/bit 2/22/2016 $350.61 9471
E/bit 2/17/2016 $321.81 9471
E/bit 2/17/2016 $350.61 9471
E/bit 2/9/2016 $321.81 9471
E/bit 2/9/2016 $350.61 9471
E/bit 2/2/2016 $321.81 9471
E/bit 2/2/2016 $350.61 9471
E/bit 2/1/2016 $50.00 9471
E/bit 2/1/2016 $350.61 9471
E/bit 1/27/2016 $350.61 9471
E/bit 1/27/2016 $321.81 9471
E/bit 1/25/2016 $50.00 9471
E/bit 1/25/2016 $350.61 9471

1/20/2016 $321.81 9471

E/bit
42
43
44
45
46
47
48
49
50
51
52
53
54
55
56
57
58
59
60
61
62
63
64
65
66
67
68
69
70
71
72
73
74
“5
76

77

78
79
80
81
82
83
84
85
86
87
88

Case 19-01803-LMI

E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit
E/bit

1/20/2016
1/12/2016
1/12/2016
1/5/2016
1/5/2016
12/29/2015
12/29/2015
12/22/2015
12/22/2015
12/15/2015
12/15/2015
12/8/2015
12/8/2015
12/1/2015
12/1/2015
11/24/2015
11/24/2015
11/17/2015
11/17/2015
11/10/2015
11/10/2015
11/3/2015
11/3/2015
10/27/2015
10/27/2015
10/20/2015
10/20/2015
10/14/2015
10/14/2015
10/6/2015
10/6/2015
9/29/2015
9/29/2015
9/22/2015
9/22/2015
9/15/2015
9/15/2015
9/9/2015
9/9/2015
9/1/2015
9/1/2015
8/25/2015
8/25/2015
8/18/2015
8/18/2015
8/11/2015
8/11/2015

Doc 2 Filed 11/05/19 Page 8 of 19

$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61
$321.81
$350.61

9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
9471
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 9Qof19

89 E/bit 8/4/2015 $321.81 9471

30 E/bit 8/4/2015 $350.61 9471

91 E/bit 7/28/2015 $321.81 9471

92 E/bit 7/28/2015 $350.61 9471

93 E/bit 7/21/2015 $321.81 9471

94 E/bit 7/21/2015 $350.61 9471

95 E/bit 7/14/2015 $321.81 9471

96 E/bit 7/14/2015 $350.61 9471

97 E/bit 7/7/2015 $321.81 9471

98 E/bit 7/7/2015 $350.61 9471

99 E/bit 6/30/2015 $321.81 9471
100 E/bit 6/30/2015 $350.61 9471
101 E/bit 6/23/2015 $321.81 9471
102 E/bit 6/23/2015 $350.61 9471
103 E/bit 6/16/2015 $321.81 9471
104 E/bit 6/16/2015 $350.61 9471
105 E/bit 6/9/2015 $321.81 9471
106 E/bit 6/9/2015 $350.61 9471
107 E/bit 6/2/2015 $321.81 9471
108 E/bit 6/2/2015 $350.61 9471
109 E/bit 5/27/2015 $321.81 9471
110 E/bit 5/27/2015 $350.61 9471
111 E/bit 5/19/2015 $321.81 9471
112 E/bit 5/19/2015 $350.61 9471
113 E/bit 5/12/2015 $321.81 9471
114 E/bit 5/12/2015 $350.61 9471
115 E/bit 5/5/2015 $321.81 9471
116 E/bit 5/5/2015 $350.61 9471
117 E/bit 4/28/2015 $321.81 9471
118 E/bit 4/28/2015 $350.61 9471
119 E/bit 4/21/2015 $321.81 9471
120 E/bit 4/21/2015 $350.61 9471
121 E/bit 4/14/2015 $321.81 9471
122 E/bit 4/14/2015 $350.61 9471
123 E/bit 4/7/2015 $321.81 9471
124 E/bit 4/7/2015 $350.61 9471
125 E/bit 3/31/2015 $321.81 9471
126 E/bit 3/31/2015 $350.61 9471
127 1129 3/9/2015 $1,500.00 9471

Total $42,775.22
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 10 of 19

Exhibit “B”
Case 19-01803-LMI Doc2_ Filed 11/05/19

Admitted:

-Florida Bar

~Federal District Courts
{Middle and Southern Districts
of Florida)

Mernber:

~Bankruptcy Bar, Southern
District of Florida

~Federal Bar Association

JAMES B. MILLER

ATTORNEY AT LAW

19 WEST FLAGLER ST.
SUITE 416
MIAMI, FL 33130

October 15, 2078

Page 11 of 19

TELEPHONE (305) 374-0200
TELECOPIER (305) 374-0250

JAMES B. MILLER
jom@ltitle7 Tiaw.com

Via Mail:

Breman Assets LLC

Attn: Jason Brecke as Registered Agent
9101 W Okeechobee Road

Hialeah Gardens, FL 33016

Re: In re: La Capital de la Fruta I, INC., Case No. 18-16314-LMI

Dear Mr. Brecke,

On May 25", 2018 La Capital de la Fruta I, Inc. (“Debtor”) filed a voluntary bankruptcy
petition under Chapter 7 of Title 11 of the United States Code. My client, Drew M. Dillworth, is
the duly appointed, permanent Chapter 7 bankruptcy trustee in this Case.

The purpose of this letter is to inquire about certain transfers made by the Debtor to you
totaling $41,275.22. Based upon the information available to us, together with our understanding
of the nature of the Debtor’s financial affairs during the applicable time period, it appears that
the transfers identified on the list attached hereto as exhibit “A” are avoidable and recoverable
under 11 U.S.C. § 544 and 548, Chapter 726 of the Florida Statutes and/or the theory of unjust

enrichment under Florida law.

Notwithstanding the foregoing, we understand that the Debtor’s records may not be
complete. Therefore, we are interested in receiving any documents that may support any defense
you may have in this matter. Please provide any such documents on or before fourteen (14)
calendar days from the date of this letter. We are requesting a documented explanation of the

transfers referenced on the attached spreadsheet so that we can more fully evaluate the Debtor’s
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 12 of 19

October 15, 2018
Page 2

bankruptcy estate’s potential claims and any potential defenses before commencing formal

litigation. Your timely response to this letter will therefore be greatly appreciated.

Please contact us should you have any questions or concerns. Thank you.

 

JBM/AS
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 13 of 19

October 15, 2018

 

Page 3
Exhibit “A”
Breman Assets
LLC

Debit/Ck Date Amount Acct.

1 E/bit 4/29/2016 $321.81 9471
2 E/bit 4/29/2016 $350.61 9471
3 E/bit 4/19/2016 $321.81 9471
4 E/bit 4/19/2016 $350.61 9471
5 E/bit 4/12/2016 $321.81 9471
6 E/bit 4/12/2016 $350.61 9471
7 E/bit 4/5/2016 $321.81 9471
8 E/bit 4/5/2016 $350.61 9471
9 E/bit 3/29/2016 $321.81 9471
10 E/bit 3/29/2016 $350.61 9471
11 E/bit 3/22/2016 $321.81 9471
12 E/bit 3/22/2016 $350.61 9471
13 E/bit 3/15/2016 $321.81 9471
14 E/bit 3/15/2016 $350.61 9471
15 E/bit 3/9/2016 $321.81 9471
16 E/bit 3/9/2016 $350.61 9471
17 E/bit 3/4/2016 $50.00 9471
18 E/bit 3/4/2016 $50.00 9471
i9 E/bit 3/4/2016 $321.81 9471
20 E/bit 3/4/2016 $350.61 9471
21 E/bit 3/4/2016 $350.61 9471
22 E/bit 3/2/2016 $321.81 S471
23 E/bit 3/2/2016 $350.61 9471
24 E/bit 3/2/2016 5350.61 9471
25 E/bit 2/23/2016 $321.81 9471
26 E/bit 2/23/2016 $350.61 9471
27 E/bit 2/22/2016 $321.81 9471
28 E/bit 2/22/2016 $350.61 9471
29 E/bit 2/17/2016 $321.81 9471
30 E/bit 2/17/2016 $350.61 9471
31 E/bit 2/9/2016 $321.81 9471
32 E/bit 2/9/2016 $350.61 9471
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 14 of 19

October 15, 2018

Page 4
33 E/bit 2/2/2016 $321.81 9471
34 E/bit 2/2/2016 $350.61 9471
35 E/bit 2/1/2016 $50.00 9471
36 E/bit 2/1/2016 $350.61 9471
37 E/bit 1/27/2016 $350.61 9471
38 E/bit 1/27/2016 $321.81 9471
39 E/bit 1/25/2016 $50.06 9471
40 E/bit 1/25/2016 $350.61 9471
Ai E/bit 1/20/2016 $321.81 9471
42 E/bit 1/20/2016 $350.61 9471
43 E/bit 1/12/2016 $321.81 9471
44 E/bit 1/12/2016 $350.61 9471
45 E/bit 1/5/2016 $321.81 9471
46 E/bit 1/5/2016 $350.61 9471
47 E/bit 12/29/2015 $321.81 9471
48 E/bit 12/29/2015 $350.61 9471
49 E/bit 12/22/2015 $321.81 9471
50 E/bit 12/22/2015 $350.61 9471
51 E/bit 12/15/2015 $321.81 9471
52 E/bit 12/15/2015 $350.61 9471
53 E/bit 12/8/2015 $321.81 9471
54 E/bit 12/8/2015 $350.61 9471
55 E/bit 12/1/2015 $321.81 9471
56 E/bit 12/1/2015 $350.61 9471
57 E/bit 11/24/2015 §321.81 9471
58 E/bit 11/24/2015 $350.61 9471
59 E/bit 11/17/2015 $321.81 9471
60 E/bit 11/17/2015 $350.61: 9471
61 E/bit 11/10/2015 $321.81 9471
62 E/bit 11/10/2015 $350.61 9471
63 E/bit 11/3/2015 $321.81 9471
64 E/bit 11/3/2015 $350.61 9471
65 E/bit 10/27/2015 $321.81 9471
66 E/bit 10/27/2015 $350.61 9471
67 E/bit 10/20/2015 $321.81 9471
68 E/bit 10/20/2015 $350.61 9471
69 E/bit 10/14/2015 $321.81 9471
70 E/bit 10/14/2015 $350.61 9471
71 E/bit 10/6/2015 $321.81 9471
72 E/bit 10/6/2015 $350.61 9471

73 E/bit 9/29/2015 $321.81 9471
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 15 of 19

October 15, 2018

Page 5
74 E/bit 9/29/2015 $350.61 9471
75 E/bit 9/22/2015 $321.81 9471
76 E/bit 9/22/2015 $350.61 9471
77 E/bit 9/15/2015 $321.81 9471
78 E/bit 9/15/2015 $350.61 9471
79 E/bit 9/9/2015 $321.81 9471
80 E/bit 9/9/2015 $350.61 9471
81 E/bit 9/1/2015 $321.81 9471
82 E/bit 9/1/2015 $350.61 9471
83 E/bit 8/25/2015 $321.81 9471
84 E/bit 8/25/2015 $350.61 9471
85 E/bit 8/18/2015 $321.81 9471
86 E/bit 8/18/2015 $350.61 3471
87 E/bit 8/11/2015 $321.81 9471
88 E/bit 8/11/2015 $350.61 9471
89 E/bit 8/4/2015 $321.81 9471
90 E/bit 8/4/2015 $350.61 9471
91 E/bit 7/28/2015 $321.81 9471
92 E/bit 7/28/2015 $350.61 9471
93 E/bit 7/21/2015 $321.81 9471
94 E/bit 7/21/2015 $350.61 9471
95 E/bit 7/14/2015 $321.81 9471
96 E/bit 7/14/2015 $350.61 9471
97 E/bit 7/7/2015 $321.81 9471
98 E/bit 7/7/2015 $350.61 9471
99 E/bit 6/30/2015 $321.81 9471
100 E/bit 6/30/2015 $350.61 9471
101 E/bit 6/23/2015 $321.81 9471
102 E/bit 6/23/2015 $350.61 9471
103 E/bit 6/16/2015 $321.81 9471
104 E/bit 6/16/2015 $350.61 9471
105 E/bit 6/9/2015 $321.81 9471
106 E/bit 6/9/2015 $350.61 9471
107 E/bit 6/2/2015 $321.81 9471
108 E/bit 6/2/2015 $350.61 9471
109 E/bit 5/27/2015 $321.81 9471
110 E/bit 5/27/2015 $350.61 9471
111 E/bit 5/19/2015 $321.81 9471
112 E/bit §/19/2015 $350.61 9471
113 E/bit 5/12/2015 $321.81 9471

114 E/bit 5/12/2015 $350.61 9471
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 16 of 19

October 15, 2018

Page 6
115 E/bit 5/5/2015 $321.81 9471
116 E/bit 5/5/2015 $350.61 9471
117 E/bit 4/28/2015 $321.81 9471
118 E/bit 4/28/2015 $350.61 9471
119 E/bit 4/21/2015 $321.81 9471
120 E/bit 4/21/2015 $350.61 9471
121 E/bit 4/14/2015 $321.81 9471
122 E/bit 4/14/2015 $350.61 9471
123 E/bit 4/7/2015 $321.81 9471
124 E/bit 4/7/2015 $350.61 9471
125 E/bit 3/31/2015 $321.81 9471
126 E/bit 3/31/2015 $350.61 9471

Total $41,275.22
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 17 of 19

Exhibit “C”
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 18 of 19

Motor Vehicle Lease Agreement - Closed End

weeny ([[] S:-weebly ait Monthy C) Semi-Monthty
Cosme Shue gad Rebioass Causnefa) Narenial and Aedreasten
Brecke Corponstion intentioned ARMANDO AGUILAR
7611 NW 7th Ave Unit 102
Miemi, Fi. 99180 8243 SW 150 PATH
terri, FL 313

 

te 84 Canty MWUAM-DADE

One OGAISZO14 [7] eter on ve aitactved actdarnten for wASiarad Leaneos and their sigamtres,
CC

itgtice. The walle and collectinls Iiphiiity Insurance end personal Iniry peataciion euros of eny authoriued rental or leneing driver iy
prlenury for the lenis of lability end pereonal Inay peotertion coverage required by G BN021(7) end 027.7), Florida Siendes.

By signg tis Lowe, eu egies thal he acme pow ee could prydele wieder thin Longe wil be the Vatede's primey Weeuenics fe Bablly onl pecoonal wy pentection
conde and for al ether purpomes.

   

2007|KENWORTH | T2000 AERO {XKTDBON27 1183116
[] New Eipliped Wie

; Usee

i

a =_ a a ar 7 a
Pre Conor Lense Bees ~ ¢ 0.05 “tie Tense Aguas =e 000 - ” (ives aoeats aelan aaa

    

 

amoutDuest | Peymantz
LegeeRignioger |< Pasasic Popnents. Your thetpadodio payment al
Delivery 3 350.81 eamon
| een nee OG/ZALZ014 _tehocmnety ABR
ts 12,650.00 3 350.81
‘Treeteled yur pesos pepe a:
$ AGUAS

Leas)
§ 40,113.44

 

 

 

 

 

 

 

eee.

 

 

i ee 4 +§ 000

Sn AO Toner Coste Oowe +s SIF PO a

O00 Tex on Dever fee +s 0.00 tepee: ne ae Lenin Sapplnger

0.00 NIA + 0.00 sc teased og

8.00 NIA _*3 0.00 '

480.00 NIA #§ 0.00 came ae 0.05
6.00 NIA #3 0.00 Amutiomina+¢ 2650.0.

serene OO. Tete =§ 12,080.00 <—— » Fou a

Gees cuplaliond one. The qwedage wee alite Rontchangs, Theament charged in estilion ts

vebisin(s 42 S00.00 and amvpitann: yen gay dlapresiation and xy areca emcee. a5

stnvet de Lenae Teun (auch op genie cnnteanle, inna, Total of ieee payeuste. The deprataiion amtany

anal ary caetending pow oud or eee tpieomn). g AS19000 snottentemomnyes bot cee. =e
: smivction. The ana of aay nad ens- Lame Torn, The cashes ol sna in yoot Lome.

 

 

~ -3__ 14e0a24 2 tenor pussmn
vi napielined one. Tha amauntuned nian una pnpean. The cei ponte er
eng. = Pi SC7S gee Pyeeee at

  

CE <aonteapmemnnetinasniit
ceayad ot Vals cach hn eg eam Tot geyenast =
ones aod her olan tenon, pai cous tem Laman Tere. 3 2304676

Govig Toemteunien, You map Gave is pay a enlateniel charge tl yon oniiis Laenely. Ji eke ts eos bee
sa wea the ance i torsbeaied, Yoo eater you ead tha Lecce tha gratia sn change fo Baal ba

 

 

 

| Secansien Hear and tine, You may be dung tw exeashe ume tamden au stendats Gr emehen mde ome! 600 aio peek nie
tg 0.00 parade. Gates eonge Chupa)

 

 

 

Pudese? Cennmeny Lmeniag het Clerbeneer genes anes eaes

 

   
Case 19-01803-LMI Doc2 Filed 11/05/19 Page 19 of 19

 

 

Motor Vehicie Lease Agreement - Closed End
(2 weeny ([] Bi-Weekly Cle Monthly (C] Sem-moreny

sae Teseugay Maen} aed Reevtecales}

international ARMANDO AGUILAR
7614 vont WW 7th Ave Unit 102
Miaenl, FL 93160 8243 BW 180 PATH

Mie, FL 99103

Na. 88 Coey
nee 06/10/2014 (Ty ate te te wactee won for wetted Lemna seed de gpaines.

Ce
Hotton. The valid and colentiile lekdity neunmnos and pamena Injury protection Ineurnnice of any authorized rental ov. lensing driver le
primary for the limite of falality and pernennl inary prmtaation coverage requived by (9 24.0217) and 027.7%, Florida Gite.

Be wening Yes Lanes, you apes thet the enone you we eee to roe under hes Lem wi he hw Velie eimey ener ber teal od paren ery pec
eeuenge and lr al oer pees.

 

[AERO | XKTOBOXB?J186079

 

     

 

 

se ONS

"i

    
  
     
  
 
    
  

Cth sn

 

 

 

 

 

 

 

Lease oy ‘
Oathery Ls 334 Bt | Domes,
Conmeetioeion” 0 45,618.24
3 12,150.00 O°

OuteGenGeomion = sg
[Fore Pop 4

 

 

 

 

 

 

 

 

ieee eg

ects Canessny Dela © 4

Segehwsar Gon eg

Peeps tee *§ 0,00 Ammtievesetinand +g
[Ponmentaton tne ag 0.00. vote ay $2,180.00 <2 tote ay

oe i
; Your Pent le Determined cn Shown figlow:

eee eegilioni oma. The eed a eee Sieve change. The smeunt chayeel in aon a tie

ages 30,500.00 ) and any lemeyen pay epeuiaainn ene sary cence sper.

soviee te Lemme Teun (etd a sandee conlenats, innmssenee. ‘Total of Game papramsla. The dapemiaion anhany

and iy outeunding prior ceedl ot ane belenne), SO AG00 aewted onuss phe be at oe.

Suptedieat cont motion. The ewan oy i : ' asee Terre, The somber ol monte ino Leeee,

nies, hee, roche, or em ee it aa

rackoun the groans oupliaieed ena, «% TRIER emer he ayes

jest copaived wot, Tne ora wie os ean ‘ee pone Hee ef peyote oe Lae.

your have payment, mundi OS Rone Payment

Buvdeal Ves. The wal be Voi eu othe Reiedoen tnt ‘

Laces uned io calculating yaw tate peel, ~% 7o0000 hua “4 sitseereet
hmpod ot te Vac’ cn inva wou nove Fave eaputont “3 321.64
ones andi clbser tae, paid weet ta Lanes. Yeon, sy 21 084.05

 

1 toy Teontetion, You may hove to pay 6 wubenaitia change i you oad tte Louse uty. Tie souemea
owas the Logae in hereietad, ‘Thee eprtior you eed the Lanne, the greaker thls abange to Malta ‘

 

Gaconiive eur ond Lien, Yeu mey behumped bw eens oor ten i re ieee
we 0.00 __pereme, Hines tines Chere

 

 

 

Spetenet Cesmeer neue Aol Stents epee! eneaies

 

   
